Order filed, November 6, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00835-CV

          IN THE INTEREST OF M.F. AND K.A., CHILDREN, Appellant

                                             V.

     DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee


                        On Appeal from the 313th District Court
                                Harris County, Texas
                            Trial Court Case 2016-05332J


                                         Corrected
                                         ORDER
       The reporter’s record in this case was due 11/02/2017. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Jill Ann Bartek, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 10 days of the date of this order.


                                       PER CURIAM